          Case 1:20-cv-01847-GHW Document 8 Filed 04/27/20 USDC
                                                            Page SDNY
                                                                 1 of 2
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 4/27/2020

                                                                               MEMORANDUM ENDORSED
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY




                                                                        April 27, 2020


Via ECF Only
Honorable Judge Gregory H. Woods
United States District Court Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12C
New York, New York 10007


       RE:     Priscilla Wheeler v. Enable Healthcare and Priyanka Patel, In Her Individual
               and Official Capacities,
               Docket No. 20-CV-01847 (GHW) (OTW)
               First Request to Adjourn the Initial Pretrial Conference


Dear Judge Woods:

        This office represents Plaintiff Priscilla Wheeler (“Plaintiff”) in the above-referenced
matter. Respectfully, Plaintiff writes the Court pursuant to Your Honor’s Individual Rule 1(E) to
request that the Initial Pre-Trial Conference currently scheduled for May 13, 2020 at 3:30 p.m. to
be adjourned for 45 days for the reason stated below.

        The Complaint was filed on March 2, 2020. The matter was promptly sent out for service
on or about March 4, 2020. However, due to the COVID-19 pandemic, our process servers are no
longer able to serve anyone at this time, due to social distancing requirements. On April 23, 2020,
Plaintiff’s counsel reached out to Defendants’ CEO to obtain contact information for their counsel.
In response, Plaintiff was provided with an individual who would be representing them. Despite
following up with said counsel, as of the writing of this letter, Plaintiff has not received a response
regarding waiver of service. However, we wanted to make sure that the Court was informed of the
above in the interim.

        Accordingly, if the Court permits, Plaintiff respectfully requests that the Court grant the
Parties 45 days to sort out service and to provide Counsel for Defendants time to prepare a
response/answer, or to contact the Court to notify Your Honor about any issues Defendants may
have.

       This is the Plaintiff’s first request for an adjournment of the Initial Pre-Trial Conference
and no previous applications for similar relief has been made to date. At this time, Plaintiff has not
been able to obtain consent from opposing counsel to make this application.
               Case 1:20-cv-01847-GHW Document 8 Filed 04/27/20 Page 2 of 2




            We thank Your Honor for your time and consideration.


                                                               Respectfully Submitted,


                                                      By:       /s/ Gregory Calliste, Jr.
                                                               Gregory Calliste, Jr.
                                                               Yusha D. Hiraman


Application granted. The initial pretrial conference in this case is adjourned to July 2, 2020 at 3 p.m. The joint letter and
proposed case management plan described in the Court’s March 3, 2020 order, Dkt No. 5, are due no later than June 25, 2020.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 7.

SO ORDERED.                                                                _____________________________________
                                                                                  GREGORY H. WOODS
Dated: April 27, 2020
                                                                                 United States District Judge




                                                          2
